IN THE SUPREME COURT OF NORTH CAROLINA

                                        2022-NCSC-115

                                          No. 54A19-3

                                    Filed 4 November 2022

     STATE OF NORTH CAROLINA

                   v.
     ROGELIO ALBINO DIAZ-TOMAS


           Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

     the Court of Appeals, 271 N.C. App. 97 (2020), affirming an order denying defendant’s

     petition for writ of certiorari entered on 24 July 2019 by Judge Paul C. Ridgeway in

     Superior Court, Wake County. On 15 December 2020, the Supreme Court allowed

     defendant’s petition for discretionary review as to additional issues. Heard in the

     Supreme Court on 6 January 2022.


           Joshua H. Stein, Attorney General, by Joseph L. Hyde, Assistant Attorney
           General, for the State-appellee.

           Anton M. Lebedev for defendant-appellant.


           MORGAN, Justice.

¶1         Defendant appeals from a divided opinion of the Court of Appeals, 271 N.C.

     App. 97 (2020), in which the Court of Appeals affirmed an order of the Superior Court,

     Wake County, denying defendant’s petition for writ of certiorari. Defendant’s petition

     for writ of certiorari requested that the superior court review an order of the District

     Court, Wake County, in which that court denied defendant’s Motion to Reinstate
                                 STATE V. DIAZ-TOMAS

                                     2022-NCSC-115

                                   Opinion of the Court



Charges. Defendant’s Motion to Reinstate Charges asked that the District Court

reinstate, and place on the trial court’s calendar, several criminal charges with which

defendant had been charged which had been “dismissed with leave” by the district

attorney’s office pursuant to N.C.G.S. § 15A-932(a)(2) due to defendant’s failure to

appear before the trial court as ordered. The Court of Appeals determined that only

the Superior Court’s order denying defendant’s certiorari petition, and not the

District Court’s order denying defendant’s Motion to Reinstate Charges, was properly

before the appellate court due to the limited nature of the Court of Appeals’

discretionary allowance of defendant’s certiorari petition before the lower appellate

court. State v. Diaz-Tomas, 271 N.C. App. 97, 102 (2020). A dissenting opinion was

filed in the matter in which the dissenting judge at the Court of Appeals considered

the Superior Court to have erred in denying defendant’s petition for writ of certiorari

to review the order of the District Court. Id. at 103 (Zachary, J., concurring in part

and dissenting in part). Defendant timely filed notice of appeal to this Court based

upon the dissenting opinion. Therefore, an issue presented for our determination here

is whether the Superior Court properly denied defendant’s petition for writ of

certiorari. This Court additionally allowed defendant’s conditional petition for writ of

certiorari to review the decision of the Court of Appeals, as well as defendant’s

conditional petition for writ of certiorari to review the order denying his

aforementioned Motion to Reinstate Charges. In sum, this Court is positioned to
                                       STATE V. DIAZ-TOMAS

                                           2022-NCSC-115

                                         Opinion of the Court



     contemplate and resolve defendant’s contentions regarding his ability to compel the

     reinstatement of his dismissed criminal charges and to compel the placement of these

     matters on a trial court’s criminal case calendar for disposition. We hold that a

     criminal defendant does not possess the right to compel the district attorney, who has

     the authority to place the defendant’s unresolved criminal charges in a dismissed-

     with-leave status, to reinstate the dismissed charges and to place the charges on a

     trial court’s criminal case calendar for resolution. We also hold that a trial court lacks

     the authority to order that criminal charges which have been dismissed with leave

     by the duly empowered district attorney be reinstated and placed on a trial court’s

     criminal case calendar against the will of the district attorney. This Court therefore

     affirms the decision of the Court of Appeals which affirms the Superior Court’s denial

     of defendant’s petition for writ of certiorari.

¶2          Defendant also filed a petition for discretionary review which this Court

     allowed in part and denied in part by way of a special order entered on 15 December

     2020, in which we opted to consider additional issues presented by defendant as to

     whether this Court and the Court of Appeals erred in declining to issue writs of

     mandamus to the District Attorney of Wake County and the District Court, Wake

     County, in order to effect defendant’s desired outcome which he originally sought in

     the trial court and which he pursued through his initial Motion to Reinstate Charges.

     We take this opportunity to reaffirm the clear and well-settled principle of law which
                                      STATE V. DIAZ-TOMAS

                                          2022-NCSC-115

                                        Opinion of the Court



     establishes that the extraordinary and discretionary writ of mandamus shall issue

     only when the subject of the writ invokes a legal duty to act or to forebear from acting.

     This recognition, coupled with our determination that the remaining issues contained

     in defendant’s petition for discretionary review are either academic in nature or are

     rendered moot by this Court’s allowance of defendant’s multiple petitions for writ of

     certiorari, obliges us to view defendant’s petition for discretionary review as

     improvidently allowed.

                        I.    Factual and Procedural Background

¶3         Defendant received a citation from an officer with the Raleigh Police

     Department charging him with the offenses of driving while impaired and driving

     without an operator’s license on 4 April 2015. Defendant failed to appear for

     defendant’s scheduled court date in the District Court, Wake County, on 24 February

     2016, and on the following day, the trial court issued an order for defendant’s arrest.

     While defendant’s whereabouts were still unknown, the State dismissed defendant’s

     charges with leave under the statutory authority and procedure of N.C.G.S. § 15A-

     932(a)(2) on 11 July 2016. While it appears that defendant did not possess a valid

     driver’s license issued by the North Carolina Division of Motor Vehicles at the time

     of his 4 April 2015 charges, defendant’s ability to apply for and to receive a valid

     North Carolina driver’s license was indefinitely foreclosed as the result of his failure

     to appear for his 24 February 2016 court date and the State’s dismissal of his charges
                                    STATE V. DIAZ-TOMAS

                                        2022-NCSC-115

                                      Opinion of the Court



     with leave. On 24 July 2018, defendant was arrested in Davidson County and served

     with the order for arrest which had resulted from his previous failure to appear in

     court in Wake County. Defendant was given a new Wake County court date of 9

     November 2018; however, defendant again failed to appear as scheduled in the

     District Court, Wake County, and a second order for defendant’s arrest was issued on

     13 November 2018. Defendant was arrested on 12 December 2018 pursuant to the

     second order for arrest, and was given another court date in the District Court, Wake

     County, of 18 January 2019. However, defendant’s court date was “advanced,” or

     moved to an earlier date, and was set for the 14 December 2018 administrative

     session of the District Court, Wake County.

¶4         Defendant appeared for the 14 December 2018 administrative session of the

     District Court, Wake County, but the assistant district attorney declined to

     reinstate—in other words, to bring out of dismissed-with-leave status—defendant’s

     two unresolved charges. Defendant therefore filed a Motion to Reinstate Charges in

     District Court on 28 January 2019. In his motion, defendant made several arguments

     addressing the claimed “duty,” “inherent authority,” and “mandate” of the District

     Court either to reinstate or to permanently dismiss defendant’s outstanding charges.

     The motion was accompanied by two affidavits executed by licensed attorneys

     practicing in Wake County who both represented that it was the regular practice of

     the Wake County District Attorney’s Office to decline to reinstate charges which had
                                       STATE V. DIAZ-TOMAS

                                            2022-NCSC-115

                                          Opinion of the Court



     been placed in dismissed-with-leave status due to a defendant’s failure to appear,

     unless the defendant agrees to plead guilty to the dismissed charges while

     simultaneously waiving the defendant’s right to appeal these convictions to the

     Superior Court for a trial de novo. On 7 June 2019, defendant filed a document in the

     District Court, Wake County, captioned “Request for Prompt Adjudication of

     Defendant’s Motion to Reinstate Charges” in which defendant asked the tribunal “to

     promptly adjudicate his previously filed Motion to Reinstate Charges” in light of the

     District Attorney’s position. The chief district court judge responded to the filing, in

     a letter to defense counsel and the prosecutor dated 10 June 2019, that defendant’s

     motion presented only questions of law, that an evidentiary hearing would not be

     required, and that the chief district court judge would consider any supportive filings

     by the parties “in arriving at a ruling in this matter.”

¶5          The District Court, Wake County, entered an order on 15 July 2019 denying

     defendant’s Motion to Reinstate Charges.1 The District Court determined that “the

     State exercised its discretion and acted within its statutory authority pursuant to

     N.C.G.S. § 15A-932 by entering a dismissal with leave . . . after [d]efendant failed to

     appear for his regularly scheduled court date.” The District Court explained that the




            1 During the interim period between the filing of defendant’s motion and the District
     Court’s ruling in the matter, defendant filed a Petition for Writ of Mandamus with this Court
     on 11 February 2019, which was promptly denied by this Court by an order dated 26 February
     2019.
                                      STATE V. DIAZ-TOMAS

                                            2022-NCSC-115

                                          Opinion of the Court



     statutory language provided that in the event that a defendant is presented to the

     forum after failing to appear, “the prosecutor may reinstate the proceedings by filing

     written notice with the clerk,” quoting the exact language of subsection (d) of N.C.G.S.

     § 15A-932 and adding emphasis to the permissive term “may.” See N.C.G.S. § 15A-

     932(d) (2021). Because the presence of the word “may” in N.C.G.S. § 15A-932(d)

     “clearly indicates . . . that discretion to reinstate charges previously dismissed with

     leave lies solely with the prosecutor,” the District Court reasoned that the district

     attorney’s office had “exercised its discretion and acted within its statutory authority

     . . . by declining to reinstate the charges in this matter.” The District Court further

     opined that this Court’s directives in State v. Camacho, 329 N.C. 589 (1991),

     prohibited the trial court from invading the province of the “independently elected

     constitutional    officer”—namely,     the    District      Attorney   and   this   official’s

     subordinates—by having “criminal charges reinstated upon demand.” The District

     Court concluded

                  [t]hat for the court to reinstate the charges and mandate
                  that the District Attorney prosecute the [d]efendant, as
                  requested by [d]efendant in his motion, . . . an
                  unauthorized and impermissible interference with the
                  District Attorney’s performance of constitutional and
                  statutory duties, which only the District Attorney or her
                  lawful designees may perform, [would occur].

¶6         On 22 July 2019, defendant filed a petition for writ of certiorari in the Superior

     Court, Wake County, seeking a full review of the District Court’s order which denied
                                      STATE V. DIAZ-TOMAS

                                          2022-NCSC-115

                                        Opinion of the Court



     his motion. The Superior Court denied defendant’s petition in an order dated 24 July

     2019, explaining that a writ of certiorari was a discretionary writ “to be issued only

     for good or sufficient cause shown,” quoting Womble v. Moncure Mill & Gin Co., 194

     N.C. 577, 579 (1927), and finding that defendant had failed to present such good or

     sufficient cause to warrant certiorari review. The Superior Court further found that

     defendant was “not entitled to the relief requested.” Defendant next petitioned the

     Court of Appeals for writ of certiorari, requesting that the lower appellate court

     review both the District Court’s order denying his Motion to Reinstate Charges as

     well as the Superior Court’s order denying his petition for writ of certiorari. The Court

     of Appeals allowed defendant’s petition on 15 August 2019 for the limited purpose of

     reviewing the Superior Court’s denial of defendant’s petition for writ of certiorari.

¶7         The Court of Appeals issued a divided, published opinion on 21 April 2020,

     affirming the Superior Court’s denial of defendant’s certiorari petition. Diaz-Tomas,

     271 N.C. App. at 102. In light of the longstanding case law from this Court

     institutionalizing the principle that “[c]ertiorari is a discretionary writ, to be issued

     only for good or sufficient cause shown” which defendant candidly recognized in his

     appellate presentation, the Court of Appeals majority employed an abuse of discretion

     standard in assessing the correctness of the Superior Court’s denial of defendant’s

     petition. Id. at 100–01 (emphasis omitted) (quoting Womble, 194 N.C. at 579). The

     lower appellate court determined that defendant failed to meet his “burden of
                                      STATE V. DIAZ-TOMAS

                                          2022-NCSC-115

                                        Opinion of the Court



     showing that the decision of the Superior Court in denying his petition for certiorari

     was ‘manifestly unsupported by reason or is so arbitrary that it could not have been

     the result of a reasoned decision.’ ” Id. at 101 (quoting State v. Hennis, 323 N.C. 279,

     285 (1988)). Although defendant asserted that he was entitled to the writ because he

     had presented “appropriate circumstances” and “compelling” reasons for certiorari to

     be granted by the Superior Court, the Court of Appeals majority concluded that “[i]t

     is not enough that [defendant] disagree with it, or argue — incorrectly — that the

     trial court was obligated to grant his petition” in order to show an abuse of discretion.

     Id. at 101. Instead, “[d]efendant has to show that the Superior Court’s decision was

     unsupported by reason or otherwise entirely arbitrary.” Id. at 101. After all, a writ of

     certiorari “is not one to which the moving party is entitled as a matter of right.” Id.

     at 100 (quoting Womble, 194 N.C. at 579).

¶8         The dissenting opinion disagreed with the view of the Court of Appeals

     majority that defendant had failed to show an abuse of discretion in the Superior

     Court’s denial of defendant’s petition for writ of certiorari. Id. at 106 (Zachary, J.,

     concurring in part and dissenting in part). The dissent ventured that the Superior

     Court had provided no particular reason for the denial of defendant’s petition other

     than the bare observations that defendant had failed to show “sufficient cause,” for

     the allowance of the writ and that defendant otherwise possessed “no other avenue

     to seek redress” for “alleg[ed] statutory and constitutional violations akin to those at
                                      STATE V. DIAZ-TOMAS

                                          2022-NCSC-115

                                        Opinion of the Court



     issue in Klopfer [v. North Carolina, 386 U.S. 213 (1967)] and Simeon [v. Hardin, 339

     N.C. 358 (1994)].” Id. at 108–11 (Zachary, J., concurring in part and dissenting in

     part). Because article I, section 18 of the North Carolina Constitution guarantees

     “access to the court to apply for redress of injury,” the Court of Appeals dissent opined

     that the Superior Court should have allowed defendant’s petition for writ of certiorari

     in order to accord defendant his sole remaining route to review an apparent “no

     bargain”: either to accept the outcome that his unresolved criminal charges would

     remain in dismissed-with-leave status without defendant’s ability to regain his

     driver’s license or to plead guilty as charged while simultaneously waiving his right

     to appeal for a trial de novo. Id. at 110 (Zachary, J., concurring in part and dissenting

     in part) (quoting Simeon, 339 N.C. at 378).

                                        II.   Analysis

     A. Discretion of the District Attorney Under N.C.G.S. § 15A-932

¶9         In order to resolve this case, we first consider the issue of whether a district

     attorney may be compelled to reinstate charges under the statutory procedure

     described in N.C.G.S. § 15A-932. In Camacho, this Court observed that

                  [t]he several District Attorneys of the State are
                  independent constitutional officers, elected in their
                  districts by the qualified voters thereof, and their special
                  duties are prescribed by the Constitution of North Carolina
                  and by statutes. Our Constitution expressly provides that:
                  “The District Attorney shall be responsible for the
                  prosecution on behalf of the State of all criminal actions in
                  the Superior Courts of his district.” The clear mandate of
                                        STATE V. DIAZ-TOMAS

                                            2022-NCSC-115

                                          Opinion of the Court



                    that provision is that the responsibility and authority to
                    prosecute all criminal actions in the superior courts is
                    vested solely in the several District Attorneys of the State.

       Camacho, 329 N.C. at 593 (extraneity omitted) (quoting N.C. Const. art. IV, § 18).

       Prosecution of criminal offenses is the “sole and exclusive responsibility” of the duly

       elected district attorneys of the state. In re Spivey, 345 N.C. 404, 409 (1997). The

       General Assembly possesses the authority to frame the duties of a district attorney

       as the legislative body has established in N.C.G.S. § 7A-61, and one such duty

       includes the obligation to “prosecute in a timely manner in the name of the State all

       criminal actions.” N.C.G.S. § 7A-61 (2021). The General Assembly’s dictate that

       criminal prosecutions must be executed in a “timely manner” serves to reiterate the

       North Carolina Constitution’s grant of exclusive authority to the state’s district

       attorneys regarding the prompt handling, scheduling, and disposition of criminal

       charges which are brought against alleged violators of the law. In the present case,

       the elected District Attorney initially satisfied the mandates of the office’s duties in

       handling defendant’s criminal charges by timely scheduling defendant’s matters for

       disposition in the name of the State by placing them on a court calendar pursuant to

       the prosecutor’s constitutional responsibility and authority to do so in the official’s

       sole and exclusive power.

¶ 10         Section 15A-932 establishes the procedure by which the General Assembly has

       enabled the state’s district attorneys to enter a criminal case’s “[d]ismissal with leave
                                         STATE V. DIAZ-TOMAS

                                             2022-NCSC-115

                                           Opinion of the Court



       . . . when a defendant . . . [f]ails to appear . . . and cannot readily be found.” N.C.G.S.

       § 15A-932(a) (2021). This statute empowers a district attorney or the officeholder’s

       designee to place a pending criminal charge in dismissed-with-leave status either

       “orally in open court or by filing the dismissal in writing with the clerk,” which has

       the effect of removing “the case from the docket of the court.” N.C.G.S. § 15A-932(b)–

       (c). Although the case is removed from the docket of the trial court, and thus is not

       calendared before the trial court on a routine basis as an active criminal charge would

       be, nonetheless “all process outstanding retains its validity, and all necessary actions

       to apprehend the defendant, investigate the case, or otherwise further its prosecution

       may be taken, including the issuance of nontestimonial identification orders, search

       warrants, new process, initiation of extradition proceedings, and the like.” N.C.G.S.

       § 15A-932(b).

¶ 11         Of additional relevance to defendant’s current appeal, the General Assembly

       has directed the Division of Motor Vehicles to revoke a defendant’s driving privileges

       upon receiving “notice from a court that the person was charged with a motor vehicle

       offense and . . . failed to appear.” N.C.G.S. § 20-24.1(a) (2021). The statute goes on to

       provide that:

                       (b) A license revoked under this section remains revoked
                       until the person whose license has been revoked:

                             (1) disposes of the charge in the trial division in
                             which he failed to appear when the case was last
                             called for trial or hearing[.]
                                        STATE V. DIAZ-TOMAS

                                            2022-NCSC-115

                                          Opinion of the Court



       N.C.G.S. § 20-24.1(b). In order to “dispose[ ] of the charge in the trial division,”

       N.C.G.S. § 20-24.1(b), the charge must be reinstated in order to be placed back on the

       trial court docket, because when a district attorney places a charge in dismissed-with-

       leave status, it “results in removal of the case from the docket of the court,” N.C.G.S.

       § 15A-932(b). Otherwise, the case record will reflect that the defendant’s driving

       privileges remain in an indefinite state of suspension. Section 15A-932 provides a

       singular process by which a charge may be reinstated: “Upon apprehension of the

       defendant, or in the discretion of the prosecutor when he believes apprehension is

       imminent, the prosecutor may reinstitute the proceedings by filing written notice

       with the clerk” of court. N.C.G.S. § 15A-932(d) (emphasis added).

¶ 12         “Ordinarily when the word ‘may’ is used in a statute, it will be construed as

       permissive and not mandatory.” In re Hardy, 294 N.C. 90, 97 (1978). Settled

       principles of statutory construction constrain this Court to hold that the use of the

       word “may” in N.C.G.S. § 15A-932(d) grants exclusive and discretionary power to the

       state’s district attorneys to reinstate criminal charges once those charges have been

       dismissed with leave following a defendant’s failure to appear in court to respond to

       them. In conjunction with our determination, it is worthy of note that the General

       Assembly created a single statutory exception in N.C.G.S. § 15A-932(d1) to the

       requirement that a district attorney exercise the official’s discretion to “reinstitute

       the proceedings” in order to dispose of the charges which have been dismissed with
                                        STATE V. DIAZ-TOMAS

                                            2022-NCSC-115

                                          Opinion of the Court



       leave, while simultaneously empowering a defendant to activate dormant charges,

       without the involvement of a district attorney, which have been placed in dismissed-

       with-leave status. Subsection 15A-932(d1) states, in pertinent part:

                    If the proceeding was dismissed pursuant to subdivision (2)
                    of subsection (a) of this section [for failing to appear at a
                    criminal proceeding at which his attendance is required,
                    and the prosecutor believes the defendant cannot be
                    readily found] . . . and the defendant later tenders to the
                    court that waiver and payment in full of all applicable
                    fines, costs, and fees, the clerk shall accept said waiver and
                    payment without need for a written reinstatement from the
                    prosecutor. Upon disposition of the case pursuant to this
                    subsection, the clerk shall recall any outstanding criminal
                    process in the case . . . .

       N.C.G.S. § 15A-932(d1). Contrary to defendant’s argument that he was entitled to the

       automatic reactivation of defendant’s criminal charges by the District Attorney upon

       defendant’s chosen time to be available to the trial court to respond to defendant’s

       charges which had been dismissed with leave after defendant’s multiple failures to

       appear in court to respond to said charges when they were calendared on the trial

       court docket, the General Assembly has expressly designated in N.C.G.S. § 15A-

       932(d) and (d1) the narrow, specified ways in which criminal charges which have been

       placed in dismissed-with-leave status can be resolved.

¶ 13         In light of the cited constitutional, statutory, and appellate case law authorities

       which are all in clear and unequivocal tandem with one another, a district attorney

       cannot be compelled to reinstate the charges, due to the official’s recognized exclusive
                                       STATE V. DIAZ-TOMAS

                                           2022-NCSC-115

                                         Opinion of the Court



       and discretionary power to reinstate criminal charges once those charges have been

       dismissed with leave following a defendant’s failure to appear in court to respond to

       the charges when calendared on a trial court docket.

       B. Authority of the Trial Court to Reinstate Charges

¶ 14         In his Motion to Reinstate Charges in District Court, defendant asked the trial

       tribunal to reinstate his criminal charges that were dismissed with leave by the State,

       to set a court date for his criminal matters, and to grant defendant any other and

       further relief that the District Court deemed to be just and proper given the

       circumstances.

¶ 15         The trial courts of this state enjoy broad authority to control the conduct of

       trial and the decorum of the courtroom within statutory and constitutional

       boundaries. See Shute v. Fisher, 270 N.C. 247, 253 (1967) (“It is impractical and would

       be almost impossible to have legislation or rules governing all questions that may

       arise on the trial of a case. Unexpected developments, especially in the field of

       procedure, frequently occur. When there is no statutory provision or well recognized

       rule applicable, the presiding judge is empowered to exercise his discretion in the

       interest of efficiency, practicality and justice.”); State v. Rankin, 312 N.C. 592, 598

       (1985) (“[A] trial judge has the duty to supervise and control the course and conduct

       of a trial, and that in order to discharge that duty he is invested with broad

       discretionary powers.”); accord M.E. v. T.J., 380 N.C. 539, 2022-NCSC-23, ¶ 42.
                                       STATE V. DIAZ-TOMAS

                                           2022-NCSC-115

                                         Opinion of the Court



       However, this Court has not ever held that, despite a trial court’s wide and

       entrenched authority to govern proceedings before it as the trial court manages

       various and sundry matters, a trial court may invade the purview of the exclusive

       and discretionary power of a district attorney which was granted to the official

       through the provisions of the North Carolina Constitution and the statutory laws

       enacted by the General Assembly, absent a determination that the prosecutorial

       discretion was “being applied in an unconstitutional manner.” Simeon, 339 N.C. at

       378. As we have explained,

                    it must be remembered that the elected District Attorneys
                    of North Carolina are constitutional officers of the State
                    whose duties and responsibilities are in large part
                    constitutionally and statutorily mandated. The courts of
                    this State, including this Court, must, at the very least,
                    make every possible effort to avoid unnecessarily
                    interfering with the District Attorneys in their
                    performance of such duties. Therefore, any order tending
                    to infringe upon the constitutional powers and duties of an
                    elected District Attorney must be drawn as narrowly as
                    possible.

       Camacho, 329 N.C. at 595.

¶ 16         In the instant case, the district attorney’s office exercised its exclusive

       authority and discretion regarding its constitutional responsibility to prosecute

       criminal actions when, on 14 December 2018, it declined to reinstate defendant’s

       charges when defendant belatedly presented himself in court after his second failure

       to appear in court on the alleged offenses. Since defendant’s requests of the District
                                        STATE V. DIAZ-TOMAS

                                            2022-NCSC-115

                                          Opinion of the Court



       Court in his motion to reinstate his “dismissed with leave” criminal charges would

       have the effect, if granted by the District Court, of infringing upon the constitutional

       powers and duties of a district attorney as disapproved by Camacho, we hold that the

       trial tribunal did not err in denying defendant’s Motion to Reinstate Charges in

       District Court. The District Court’s allowance of defendant’s motion also would have

       contravened our admonition to the courts of this state, as we announced in Camacho,

       to “draw[ ] as narrowly as possible” any curtailment of a district attorney’s

       constitutional powers and duties. Id.

¶ 17         Defendant argues that N.C.G.S. § 20-24.1(b1) affords him “an absolute

       statutory right to have the matter reinstated for a prompt trial or hearing.” Despite

       this bald assertion, N.C.G.S. § 20-24.1(b1) contains no mention of the reinstatement

       of criminal charges. Subsection 20-24.1(b1) states in its entirety: “A defendant must

       be afforded an opportunity for a trial or a hearing within a reasonable time of the

       defendant’s appearance. Upon motion of a defendant, the court must order that a

       hearing or a trial be heard within a reasonable time.” N.C.G.S. § 20-24.1(b1).

       Defendant conveniently construes the term “appearance” to leniently apply to the

       eventual presentation of himself—whenever that may be—at a calendared session of

       the trial court after defendant has failed to appear for court when his criminal

       charges were originally scheduled for resolution within a reasonable time. After

       failing to appear for court on two scheduled opportunities to resolve his criminal
                                 STATE V. DIAZ-TOMAS

                                     2022-NCSC-115

                                   Opinion of the Court



charges when the District Attorney placed defendant’s charges on a trial court docket

for resolution within a reasonable time, defendant’s insistence pursuant to his

construction of N.C.G.S. § 20-24.1(b1) upon the reinstatement of his charges by the

District Attorney or by the District Court “for a trial or a hearing within a reasonable

time of the defendant’s appearance” rings hollow when defendant did not come to

court to respond to the criminal charges until nearly three years had passed since his

original court date. Firstly, as previously stated, the allowance of defendant’s demand

that his “dismissed with leave” charges be activated would offend the delegated

exclusive and discretionary power of the District Attorney to reinstate defendant’s

criminal charges after the charges were dismissed with leave due to defendant’s

failure to appear in court to answer to the charges. And secondly, if this Court were

to interpret N.C.G.S. § 20-24.1(b1) as defendant contends, then we would ignore the

identical caution which we articulated in Camacho for the state courts with regard to

the philosophy to “make every possible effort to avoid unnecessarily interfering with

the District Attorneys in their performance of [constitutionally and statutorily

mandated] duties,” such that “any order tending to infringe upon the constitutional

powers and duties of an elected District Attorney must be drawn as narrowly as

possible.” See Camacho, 329 N.C. at 595. Accordingly, defendant’s argument that

N.C.G.S. § 20-24.1(b1) gives him “an absolute statutory right to have the matter

reinstated for a prompt trial or hearing” is without merit.
                                        STATE V. DIAZ-TOMAS

                                            2022-NCSC-115

                                          Opinion of the Court



       C. Discretion of the Superior Court to Deny Certiorari Petitions

¶ 18         A criminal defendant may seek certiorari review “when provided for by [the

       Criminal Procedure Act], by other rules of law, or by rule of the appellate division.”

       N.C.G.S. § 15A-1444(g) (2021). “The authority of a superior court to grant the writ of

       certiorari in appropriate cases is, we believe, analogous to the Court of Appeals’ power

       to issue a writ of certiorari,” in the context of the Superior Court’s review of a lower

       tribunal’s action. State v. Hamrick, 110 N.C. App. 60, 65, appeal dismissed,

       discretionary review denied, 334 N.C. 436 (1993). A writ of certiorari is “an

       extraordinary remedial writ to correct errors of law,” Button v. Level Four Orthotics

       & Prosthetics, Inc., 380 N.C. 459, 2022-NCSC-19, ¶ 19 (emphasis added) (quoting

       State v. Simmington, 235 N.C. 612, 613 (1952)), and its issuance is only appropriate

       when a defendant has shown merit in his arguments concerning the action to be

       reviewed or that “error was probably committed below,” State v. Ricks, 378 N.C. 737,

       2021-NCSC-116, ¶ 6 (quoting State v. Grundler, 251 N.C. 177, 189 (1959)). A writ of

       certiorari “is not one to which the moving party is entitled as a matter of right.” State

       v. Walker, 245 N.C. 658, 659 (1957), cert. denied, 356 U.S. 946 (1958); see Surratt v.

       State, 276 N.C. 725, 726 (1970) (per curiam) (holding that the Court of Appeals was

       errorless in denying certiorari review of a trial court’s denial of a habeas corpus

       petition because such judgment was “reviewable only by way of certiorari if the court

       in its discretion chooses to grant such writ” (second emphasis added)). The only
                                         STATE V. DIAZ-TOMAS

                                             2022-NCSC-115

                                           Opinion of the Court



       exception to the entirely discretionary nature of certiorari review is the circumstance

       of a criminal defendant’s loss of the right to appeal “due to some error or act of the

       court or its officers, and not to any fault or neglect of the [defendant].” State v. Moore,

       210 N.C. 686, 691 (1936).

¶ 19         As we have determined, the District Attorney could not be compelled either by

       demand of defendant or by order of the District Court to reinstate defendant’s charges

       which had been placed in the status of “dismissed with leave” after defendant had

       failed to appear in court as scheduled in order to respond to the criminal allegations

       against defendant. As we have further concluded, the District Court properly denied

       defendant’s Motion to Reinstate Charges in District Court. Consequently, defendant

       failed to demonstrate that there was merit in his arguments or that error was

       probably committed by the District Court so as to qualify for the Superior Court’s

       issuance of the extraordinary remedial writ in order for the Superior Court to correct,

       through certiorari review, any errors committed by the District Court. The Superior

       Court expressly and correctly based its decision to deny defendant’s petition for writ

       of certiorari on its accurate determination that “[d]efendant has failed to provide

       ‘sufficient cause’ to support the granting of his [p]etition” and that “[d]efendant is not

       entitled to the relief requested.” Therefore, the Superior Court properly acted within

       its discretion in denying defendant’s petition for writ of certiorari.

       D. Denial of the Petitions for a Writ of Mandamus
                                           STATE V. DIAZ-TOMAS

                                               2022-NCSC-115

                                             Opinion of the Court



¶ 20          Along with defendant’s efforts to obtain the reinstatement of his criminal

       charges before the District and Superior Courts of Wake County, coupled with

       defendant’s desire to obtain appellate review of both courts’ respective denials of

       those efforts before the Court of Appeals, defendant filed multiple, duplicative

       petitions for a writ of mandamus before the Court of Appeals and this Court. “A writ

       of mandamus is an extraordinary court order to ‘a board, corporation, inferior court,

       officer or person commanding the performance of a specified official duty imposed by

       law.’ ” In re T.H.T., 362 N.C. 446, 453 (2008) (quoting Sutton v. Figgatt, 280 N.C. 89,

       93 (1971)). In order to obtain the extraordinary relief provided by a writ of mandamus,

       the petitioner must demonstrate: (1) that the petitioner possesses a clear and

       established legal right to the act to be commanded; (2) that the party who is

       potentially subject to the writ has a clear and undebatable legal duty to perform the

       act requested in the petition; (3) that the act requested in the petition is ministerial

       in nature and does not involve exercising the discretion of the party who is potentially

       subject to the writ2; and (4) that the party who is potentially subject to the writ has,

       after the expiration of the appropriate time for the performance of the act requested

       in the petition, failed to perform the act requested. Id. at 453–54. In any event, a writ

       of “mandamus may not be used as a substitute for an appeal.” Snow v. N.C. Bd. of



              2  “Nevertheless, a court may issue a writ of mandamus to a public official compelling
       the official to make a discretionary decision, as long as the court does not require a particular
       result.” In re T.H.T., 362 N.C. 446, 454 (2008).
                                        STATE V. DIAZ-TOMAS

                                            2022-NCSC-115

                                          Opinion of the Court



       Architecture, 273 N.C. 559, 570 (1968). The examination which we have already

       employed in assessing defendant’s multiple theories and arguments regarding his

       claimed right to the reinstatement of his criminal charges after they were placed in

       the status of “dismissed with leave” due to defendant’s failure to appear in court when

       scheduled similarly applies regarding defendant’s petition for the extraordinary writ

       of mandamus. Defendant fails to satisfy any of the elements for the appellate courts’

       issuance of a writ of mandamus because he does not have a right to compel the

       activation of his charges which have been dismissed with leave or to require the

       exercise of discretionary authority to fit his demand for prosecutorial action regarding

       his charges. Defendant’s petitions for a writ of mandamus are properly denied.

       E. Klopfer, Simeon Distinguished

¶ 21         In the case of Klopfer v. North Carolina (Klopfer II), 386 U.S. 213 (1967), the

       Supreme Court of the United States granted a writ of certiorari to review the decision

       of this Court in State v. Klopfer (Klopfer I), 266 N.C. 349 (1966). In Klopfer I, this

       Court affirmed a trial court’s order which tacitly allowed a prosecutor to utilize a

       procedural rule which bore some similarity to the dismissal-with-leave procedure

       employed in the case at bar. The procedure in Klopfer, known as a “nolle prosequi

       with leave,” allowed prosecutors to effectively pause their prosecution of a crime by

       releasing a defendant from the accused’s responsibility to appear for any further court

       dates while simultaneously maintaining the legitimacy of an indictment filed against
                                 STATE V. DIAZ-TOMAS

                                     2022-NCSC-115

                                   Opinion of the Court



the defendant. Klopfer II, 368 U.S. at 214. “Its effect is to put the defendant without

day, that is, he is discharged and permitted to go whithersoever he will, without

entering into a recognizance to appear at any other time.” Id. (quoting Wilkinson v.

Wilkinson, 159 N.C. 265, 266–67 (1912)). Over defendant Klopfer’s objection, the

State moved the trial court for permission to take a nolle prosequi with leave after a

first attempt to prosecute defendant for a trespassing charge which had resulted in a

hung jury. Id. at 217–18. The trial court granted the State’s motion. Id. at 218.

Defendant Klopfer appealed the trial court’s grant of the State’s motion to enter a

nolle prosequi to this Court, asserting that the effect of the nolle prosequi procedure

of pausing the prosecution of his alleged crime, without disposing of the charge itself,

violated his Sixth Amendment right to a speedy trial as it was applied to the

individual states through the Fourteenth Amendment. Id. This Court affirmed the

trial court’s order granting the State’s nolle prosequi motion and held that the State

had “followed the customary procedure” to obtain the trial court’s permission to enter

a nolle prosequi in the defendant’s case. Klopfer I, 266 N.C. at 351. This Court

reasoned that

             [w]ithout question a defendant has the right to a speedy
             trial, if there is to be a trial. However, we do not
             understand the defendant has the right to compel the State
             to prosecute him if the State’s prosecutor, in his discretion
             and with the court’s approval, elects to take a nolle
             prosequi. In this case one jury seems to have been unable
             to agree. The solicitor may have concluded that another go
             at it would not be worth the time and expense of another
                                        STATE V. DIAZ-TOMAS

                                              2022-NCSC-115

                                            Opinion of the Court



                     effort.

       Id. at 350.

¶ 22         The Supreme Court of the United States reversed the decision of this Court

       and remanded the case to the North Carolina courts for proceedings not inconsistent

       with its opinion. Klopfer II, 386 U.S. at 226. The high court opined:

                            The North Carolina Supreme Court’s conclusion—
                     that the right to a speedy trial does not afford affirmative
                     protection against an unjustified postponement of trial for
                     an accused discharged from custody—has been explicitly
                     rejected by every other state court which has considered
                     the question. That conclusion has also been implicitly
                     rejected by the numerous courts which have held that a
                     nolle prossed indictment may not be reinstated at a
                     subsequent term.

                            We, too, believe that the position taken by the court
                     below was erroneous. The petitioner is not relieved of the
                     limitations placed upon his liberty by this prosecution
                     merely because its suspension permits him to go
                     “whithersoever he will.” The pendency of the indictment
                     may subject him to public scorn and deprive him of
                     employment, and almost certainly will force curtailment of
                     his speech, associations and participation in unpopular
                     causes. By indefinitely prolonging this oppression, as well
                     as the “anxiety and concern accompanying public
                     accusation,” the criminal procedure condoned in this case
                     by the Supreme Court of North Carolina clearly denies the
                     petitioner the right to a speedy trial which we hold is
                     guaranteed to him by the Sixth Amendment of the
                     Constitution of the United States.

       Id. at 219–22 (footnotes omitted).

¶ 23         The dissenting opinion of the Court of Appeals in this case adopted the view
                                   STATE V. DIAZ-TOMAS

                                       2022-NCSC-115

                                     Opinion of the Court



that the Superior Court erred in denying defendant’s petition for writ of certiorari,

citing the outcome of Klopfer II in the Supreme Court of the United States and the

outcome of Simeon3 in this Court as representative of the legal issues for which

defendant should have been afforded further review regarding his inability to obtain

a trial or hearing to resolve his criminal charges which the District Attorney

maintained in dismissed-with-leave status. Diaz-Tomas, 271 N.C. App. at 110

(Zachary, J., concurring in part and dissenting in part). However, both cases are

readily distinguishable from the current case in the salient respect that in Klopfer II

and in Simeon, the District Attorney was recognized to be in a position, based on the

facts presented in those respective cases, to tactically utilize the official’s

prosecutorial discretion to prevent a defendant who continually sought to resolve his

active criminal charges through the defendant’s consistent availability to the trial

court from doing so; alternatively, in the present case, the District Attorney placed

defendant’s criminal charges on a trial court docket for prosecution in a timely

manner on multiple occasions while defendant continually sought to evade the


       3  Upon plaintiff Simeon’s allegations in his amended civil complaint that “the district
attorney delayed calendaring [Simeon’s] case for trial for the tactical purposes of keeping him
in jail, delaying a trial at which he was likely to be acquitted, and pressuring him into
entering a guilty plea,” and that “the district attorney purposely delays calendaring cases for
trial for the purpose of exacting pretrial punishments and pressuring other criminal
defendants into pleading guilty,” this Court determined that the allegations were “sufficient
to state a claim that the statutes which grant the district attorney calendaring authority are
being applied in an unconstitutional manner,” and therefore “we reverse[d] the order of the
trial court which granted defendant district attorney’s motion to dismiss and remand[ed]
th[e] case to that court.” Simeon v. Hardin, 339 N.C. 358, 378, 379 (1994).
                                        STATE V. DIAZ-TOMAS

                                              2022-NCSC-115

                                          Opinion of the Court



       resolution of his active criminal charges through his consistent unavailability to the

       trial court by failing to appear as scheduled for court until nearly three years after

       defendant’s criminal charges were placed in dismissed-with-leave status. These

       important differences between the instant case and the cases of Klopfer II and

       Simeon, which the Court of Appeals dissent cites as persuasive here, render the

       dissenting view as misguided based upon its reliance on inapplicable cases.

                                       III.    Conclusion

¶ 24           Based upon our analysis of the factual and procedural background of this case,

       this Court modifies the decision of the Court of Appeals to the extent that we affirm

       the outcome reached by the lower appellate court without prejudice to defendant to

       pursue any other legal remedy which has not been determined by this Court’s opinion.

       Discretionary review of issues which were not addressed in our review of the Court

       of Appeals majority opinion or in our discussion of the Court of Appeals dissenting

       opinion is dismissed as improvidently allowed.

               AFFIRMED IN PART; DISCRETIONARY REVIEW IMPROVIDENTLY

       ALLOWED IN PART.

               Justice BERGER did not participate in the consideration or decision of this

       case.